                                          Case 5:16-cv-04955-LHK Document 395 Filed 06/15/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     STEPHEN HADLEY, et al.,                            Case No. 16-CV-04955-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER GRANTING MOTION FOR
                                                                                            PRELIMINARY APPROVAL OF
                                  14             v.                                         CLASS ACTION SETTLEMENT
                                  15     KELLOGG SALES COMPANY,                             Re: Dkt. No. 377
                                  16                    Defendant.

                                  17

                                  18          On June 10, 2021, a hearing was held on Plaintiffs’ instant motion for preliminary

                                  19   approval of class action settlement. ECF No. 377. The instant motion is Plaintiffs’ first motion for

                                  20   preliminary approval of the parties’ second Settlement Agreement, ECF No. 378-1 (operative

                                  21   Settlement Agreement dated March 9, 2021).

                                  22          Previously, Plaintiffs filed three motions as to the first settlement agreement: two motions

                                  23   for preliminary approval, ECF Nos. 325, 347; and a motion for settlement enforcement, ECF No.

                                  24   346. The Court denied those motions and directed the parties to cure defects in the notice forms

                                  25   and settlement. See, e.g., ECF Nos. 339 (denying first motion for preliminary approval), 361

                                  26   (denying second motion). The instant motion shows that the parties have cured the defects.

                                  27          Accordingly, having considered all the briefing, the arguments of counsel, the relevant law,

                                  28                                                    1
                                       Case No. 16-CV-04955-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                          Case 5:16-cv-04955-LHK Document 395 Filed 06/15/21 Page 2 of 6




                                   1   and the record in this case, the Court GRANTS the parties’ instant motion for preliminary

                                   2   approval.

                                   3          Moreover, the Court schedules the hearing on final approval of the parties’ proposed class

                                   4   action settlement (“Final Approval Hearing”) on November 18, 2021, at 1:30 p.m.

                                   5          1.      Settlement Terms. All capitalized terms herein have the same meanings ascribed

                                   6   to them in the Settlement Agreement, ECF No. 378-1 (hereafter, “Settlement Agreement”).

                                   7          2.      Jurisdiction. The Court has jurisdiction over the subject matter of the action and

                                   8   over all parties to the action, including all members of the Settlement Class.

                                   9          3.      Preliminary Approval of Settlement Agreement. The Court finds that, subject to

                                  10   the Final Approval hearing, the Settlement Agreement is fair, reasonable, adequate, and within

                                  11   the range of possible approval considering the possible damages at issue and defenses to

                                  12   overcome. The Court also finds that the Settlement Agreement: (a) is the result of serious,
Northern District of California
 United States District Court




                                  13   informed, non-collusive, arms-length negotiations, involving experienced counsel familiar with

                                  14   the legal and factual issues of this case and made with the assistance and mediation services of

                                  15   Mark Petersen, Hon. James F. Holderman (Ret.), and United States Magistrate Judge Nathanael

                                  16   Cousins; and (b) meets all applicable requirements of law, including Federal Rule of Civil

                                  17   Procedure 23, and the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1715. Therefore, the

                                  18   Court grants preliminary approval of the class action settlement.

                                  19          4.      Class Certification for Settlement Purposes Only. The Court conditionally

                                  20   certifies, for settlement purposes only, a Settlement Class defined as all persons who, between

                                  21   August 29, 2012 and May 1, 2020 (the “Class Period”), purchased in the United States, for

                                  22   household use and not for resale or distribution, any of the Class Products which include the

                                  23   following:

                                  24                  a.      Kellogg’s Original Raisin Bran and Kellogg’s Raisin Bran Crunch cereals

                                  25          in a package stating “heart healthy.”

                                  26                  b.      Kellogg’s Smart Start Original Antioxidants cereal in package stating

                                  27          “heart healthy” and/or “lightly sweetened.”

                                  28                                                     2
                                       Case No. 16-CV-04955-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                          Case 5:16-cv-04955-LHK Document 395 Filed 06/15/21 Page 3 of 6




                                   1                  c.      Kellogg’s Frosted Mini-Wheats Bite Size (Original, Maple Brown Sugar,

                                   2          Strawberry, or Blueberry varieties), Big Bites (Original variety), Little Bites (Chocolate or

                                   3          Cinnamon Roll varieties), or Touch of Fruit in the Middle (Mixed Berry and Raspberry

                                   4          varieties) cereals in a package stating “heart healthy.”

                                   5          5.      The Court finds, for settlement purposes only, that class certification under

                                   6   Federal Rule of Civil Procedure 23(b)(3) is appropriate in the settlement context because (a) the

                                   7   Settlement Class Members are so numerous that joinder of all Settlement Class Members is

                                   8   impracticable; (b) there are questions of law and fact common to the Settlement Class which

                                   9   predominate over any individual questions; (c) the claims of the Plaintiffs and proposed Class

                                  10   Representatives are typical of the claims of the Settlement Class; (d) the Plaintiffs and proposed

                                  11   Class Representatives and their counsel will fairly and adequately represent and protect the

                                  12   interests of the Settlement Class Members; (e) questions of law or fact common to the Settlement
Northern District of California
 United States District Court




                                  13   Class Members predominate over any questions affecting only individual Settlement Class

                                  14   Members; and (f) a class action is superior to other available methods for the fair and efficient

                                  15   adjudication of the controversy.

                                  16          6.      Class Representatives. The Court appoints Plaintiffs Stephen Hadley, Melody

                                  17   DiGregorio, Eric Fishon, Kerry Austin, and Nafeesha Madyun as Class Representatives.

                                  18          7.      Class Counsel. The Court appoints The Law Office of Jack Fitzgerald, PC and

                                  19   Jackson and Foster, LLC as Class Counsel.

                                  20          8.      Settlement Class Administrator. The Court hereby approves Postlethwaite &

                                  21   Netterville (“P&N”) to act as Class Administrator. P&N shall be required to perform all the

                                  22   duties of the Class Administrator as set forth in the Agreement and this Order.

                                  23          9.      Class Notice. The Court approves the form and content of the Class Notice in the

                                  24   long form attached to the Settlement Agreement as Exhibit 1, the short form attached to the

                                  25   Settlement Agreement as Exhibit 2, and the other forms of notice submitted with Plaintiffs’

                                  26   Motion for Preliminary Approval. The Court finds that dissemination of the Class Notice as

                                  27   proposed in the Settlement Agreement and in P&N’s Notice Plan as set forth in the March 10,

                                  28                                                     3
                                       Case No. 16-CV-04955-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                          Case 5:16-cv-04955-LHK Document 395 Filed 06/15/21 Page 4 of 6




                                   1   2021 Declaration of Brandon Schwartz meets the requirements of Federal Rule of Civil

                                   2   Procedure 23(c)(2), and due process, and further constitutes the best notice practicable under the

                                   3   circumstances. Accordingly, the Court hereby approves the Notice Plan.

                                   4          10.        Objection and Exclusion Deadline. Settlement Class Members who wish either to

                                   5   object to the Settlement or to exclude themselves from the Settlement must do so by the

                                   6   Objection Deadline and Exclusion Deadline of September 7, 2021. Settlement Class Members

                                   7   may not both object to and exclude themselves from the Settlement. If a Settlement Class

                                   8   Member submits both a Request for Exclusion and an Objection, the Request for Exclusion will

                                   9   be controlling.

                                  10          11.        Exclusion from the Settlement Class. To submit a Request for Exclusion,

                                  11   Settlement Class Members must follow the directions in the Notice and submit the Request for

                                  12   Exclusion online at the Settlement Website by the Exclusion Deadline, or send a compliant
Northern District of California
 United States District Court




                                  13   request to the Class Administrator at the address designated in the Class Notice, postmarked by

                                  14   the Exclusion Deadline. No Request for Exclusion may be made on behalf of a group of

                                  15   Settlement Class Members.

                                  16          12.        All Settlement Class Members who submit a timely, valid Request for Exclusion

                                  17   will be excluded from the Settlement and will not be bound by the terms of the Settlement

                                  18   Agreement and any determinations and judgments concerning it. All Settlement Class Members

                                  19   who do not submit a valid Request for Exclusion by September 7, 2021 in accordance with the

                                  20   terms set forth in the Settlement Agreement, will be bound by all determinations and judgments

                                  21   concerning the Settlement Agreement.

                                  22          13.        Objections to the Settlement. To object to the Settlement, Settlement Class

                                  23   Members should follow the directions in the Notice and file with the Court or mail to the Class

                                  24   Administrator a written Objection by the Objection Deadline. In the written Objection, the

                                  25   Settlement Class Member should include (i) a caption or title that clearly identifies the Action

                                  26   and that the document is an objection, (ii) the Settlement Class Member’s name, current address,

                                  27   and telephone number, or—if objecting through counsel—his or her lawyer’s name, address, and

                                  28                                                       4
                                       Case No. 16-CV-04955-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                          Case 5:16-cv-04955-LHK Document 395 Filed 06/15/21 Page 5 of 6




                                   1   telephone number, (iii) the Class Product(s) the Settlement Class Member bought during the

                                   2   Class Period, (iv) a clear and concise statement of the Class Member’s objection, as well as any

                                   3   facts and law supporting the objection, (v) the objector’s signature, and (vi) the signature of the

                                   4   objector’s counsel, if any.

                                   5            14.   If a Settlement Class Member does not submit a written Objection to the

                                   6   Settlement or to Class Counsel’s application for attorneys’ fees and costs or the Service Awards

                                   7   in accordance with the deadline and procedure set forth in the Notice and this Order, but the

                                   8   Settlement Class Member wishes to appear and be heard at the Final Approval Hearing, the

                                   9   Settlement Class Member may do so provided the Objector satisfies the requirements of Federal

                                  10   Rule of Civil Procedure 23(e)(5)(A) at the Final Approval Hearing.

                                  11            15.   Objecting Settlement Class Members may appear at the Final Approval Hearing

                                  12   and be heard. Such Class Members are requested, but not required, in advance of the Final
Northern District of California
 United States District Court




                                  13   Approval Hearing, to file with the Court or mail to the Class Administrator a Notice of Intent to

                                  14   Appear.

                                  15            16.   All Members of the Settlement Class, except those who submit timely Requests

                                  16   for Exclusion, will be bound by all determinations and judgments regarding the Settlement,

                                  17   whether favorable or unfavorable to the Settlement Class.

                                  18            17.   Submission of Claims. To receive a Cash Award, Settlement Class Members must

                                  19   follow the directions in the Notice and file a claim with the Class Administrator by the Claims

                                  20   Deadline of September 7, 2021. Settlement Class Members who do not submit a claim will not

                                  21   receive a Cash Award, but will be bound by the Settlement.

                                  22            18.   Schedule of Future Events. The Court adopts the following schedule (with Day

                                  23   “0” the date of this Order):

                                  24

                                  25                                                                          Approximate Weeks
                                        Event                                                       Day       After Preliminary
                                  26                                                                          Approval
                                  27    Date of Preliminary Approval Order                          0         -

                                  28                                                     5
                                       Case No. 16-CV-04955-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                          Case 5:16-cv-04955-LHK Document 395 Filed 06/15/21 Page 6 of 6




                                   1                                                                              Approximate Weeks
                                        Event                                                       Day           After Preliminary
                                   2                                                                              Approval

                                   3    Deadline to commence 63-day notice period                   21            3 weeks

                                   4    Deadline for Plaintiffs to file Motion for Attorneys’
                                                                                                    49            7 weeks
                                        Fees, Costs, and Incentive Awards
                                   5
                                        Notice completion date, and deadline to make a claim,
                                   6                                                                84            12 weeks
                                        opt out, and object
                                   7
                                        Deadline for Plaintiffs to file Motion for Final
                                                                                                    103           15 weeks
                                   8    Approval

                                   9            19.   Final Approval Hearing. A Final Approval Hearing is scheduled for November 18,
                                  10   2021, at 1:30 p.m., for the Court to determine whether the Settlement on the terms and conditions
                                  11   set forth in the Settlement Agreement is fair, reasonable, and adequate to the Settlement Class
                                  12   and should be finally approved by the Court; whether a Judgment should be entered; and to
Northern District of California
 United States District Court




                                  13   determine any amount of fees, costs, and expenses that should be awarded to Class Counsel and
                                  14   the amount of any service awards to Plaintiffs. The Court reserves the right to adjourn the date of
                                  15   the Final Approval Hearing without further notice to the members of the Settlement Class. The
                                  16   Court may approve the Settlement, with such modifications as may be agreed to by the settling
                                  17   Parties, if appropriate, without further notice to the Settlement Class.
                                  18            20.   Retention of Jurisdiction. The Court retains jurisdiction over the Action to
                                  19   consider all further matters arising out of or connected with the Settlement Agreement and the
                                  20   Settlement described therein.
                                  21   IT IS SO ORDERED.
                                  22   Dated: June 15, 2021
                                  23                                                       ______________________________________
                                  24                                                       LUCY H. KOH
                                                                                           United States District Judge
                                  25

                                  26
                                  27

                                  28                                                       6
                                       Case No. 16-CV-04955-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
